Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 30, 41-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,907,585. Although the claims at issue are not identical, they are not patentably distinct from each other because applicant is claiming the same invention as that of the patent. Specifically, claims 30, 41-48 of the application recite the same inventive fixation device as claimed in claims 1-5, 8, 9, 10, 11, 18-20 of the patent. All the claims in both the application and the patent call for a fixation device operable to change shape from a first shape to a second shape…the first shape has a length different than the second shape…the body comprises an elastic material… the body having a plurality of prongs…the body has a length changing section…operable to shorten the length of the body by bulging outward… the body having one or more fenestrations… the device further comprising an instrument that is an internal mandrel, a lock plate and a lumen.
The remaining specific structural limitations cab either be said to have been obviously implied by equivalent language in the claims of the patent. The examiner finds that claims 30, 41-48 merely recite an obvious variant of claims 1-20 of the patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 30, 41, 42, 48 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Biesinger et al. (9,138,274).
With respect to claim 30, Biesinger discloses a fixation device comprises a first end, a second end and a body, as best seen in at least FIG.2A, the body is between the first end and the second end along the long axis of the fixation device, and the fixation device is operable to change shape to expand and shorten the body, wherein the body (10) comprises an elastic material, the body has a plurality of prongs (26) on each of the first end and the second end, the body has a length changing section (14) between the prongs on the first end and the second end; and the length changing section is operable to shorten the length of the body along the long axis by bulging outward perpendicular to the long axis when the fixation device moves from the first shape toward the second shape, as best seen in FIG.2A, to a shortened position, as best seen in Fig.2B.
With respect to claims 41, 42, 48, Biesinger discloses all the limitations, as best seen in FIGS.6A, 7B; fenestrations 30A, 30B, lumen 84A, the body is a tubular shape, as best seen in FIG.2A, prongs extending outward and twisted in twist direction, deflect inward and outward; as set forth in column 9, lines 49-67, column 10, lines 1-41, elastic material is a shape memory metal alloy, as set forth in the abstract.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 43-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biesinger et al. (9,138,274) in view of Marino et al. (9,980,715).
It is noted that Biesinger fails to teach an instrument that constrains the fixation device in the first shape, which instrument is operable to be removed from the fixation device such that the fixation device is released to move toward the second shape, as claimed by applicant. However, in similar art, Marino, column 9, lines 6-62, and FIGS.8-10, provides the evidences of the use of an instrument (810) coupled to the implant to allow the device to be securely implanted in bone material. 
Therefore, given the teaching of Marino, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Biesinger, as taught by Marino to allow the device to be securely implanted in the bone material.
Biesinger teaches of an internal mandrel (34), and Marino teaches of an external sleeve (810).
Allowable Subject Matter
Claims 29, 31-40 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
7,957,652		6-2011			Zucherman et al.
Zucherman teaches of a fixation device operable to change shape.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO PHILOGENE whose telephone number is (571)272-4716.  The examiner can normally be reached on M-F 8:00-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Eduardo can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PEDRO PHILOGENE/               Primary Examiner, Art Unit 3773                                                                                                                                                                                         	September 21, 2021